UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54523 SUNPEAKS VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 27-077112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(204) 898-8160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 7, 2012, there were 373,549,531 shares of common stock, $0.001 par value, issued and outstanding. SUNPEAKS VENTURES, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4 Controls and Procedures 28 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 30 ITEM 1A Risk Factors 30 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3 Defaults Upon Senior Securities 30 ITEM 4 Mine Safety Disclosures 30 ITEM 5 Other Information 30 ITEM 6 Exhibits 31 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements SUNPEAKS VENTURES, INC. Condensed Consolidated Financial Statements (Unaudited) Page Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 5 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2012 and 2011 6 Condensed Consolidated Statement of Stockholders’ Deficit for the nine months ended September 30, 2012 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 8 Notes to Unaudited Condensed Consolidated Financial Statements 9 4 SUNPEAKS VENTURES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2012 December 31, 2011 ASSETS Current Assets Cash $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $52,189 and $27,237 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Line of credit Due to related parties Total Current Liabilities Convertible debt, net - Embedded conversion derivative liabilities - Total liabilities Commitments and contingencies - Stockholders’ Deficit Preferred stock; Series A $0.001 par value; 25,000,000 shares authorized; 3,000,000 shares issued and outstanding Common stock $0.001 par value; 550,000,000 shares authorized; 370,500,750 and 200,000,000 shares issued and outstanding Additional paid in capital ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 5 SUNPEAKS VENTURES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Revenues, Related Party - Cost of Sales ) Gross Profit Operating Expenses General and administrative Salaries and commissions Professional fees Total Operating Expenses Operating Loss ) Other Expenses Derivative losses ) - ) - Interest expense ) Total Other Expenses ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding –basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 6 SUNPEAKS VENTURES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (Unaudited) Preferred Stock Common Stock Additional Paid in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2011 $ $ $ ) $ ) $ ) Effect of reverse merger - - ) - - Cancellation of shares - - ) ) - - Imputed interest expense on advances from related party - Forgiveness of shareholder debt - Net loss - ) ) Balance, September 30, 2012 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 7 SUNPEAKS VENTURES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Imputed interest on advances from related party - Accretion of debt discount - Change in fair value of embedded conversion derivative liabilities - Depreciation Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Due to related parties ) Net Cash (Used in) Provided by Operating Activities ) Investing Activities Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Financing Activities Net proceeds from convertible debt - Net proceeds from lines of credit Net Cash Provided by Financing Activities Net Increase in Cash Cash at Beginning of Period Cash at End of Period $ $ Supplemental Cash Flow Information: Interest paid $ $ Income taxes paid $
